Obaves, Oh. J:
This was ejectment commenced by Stambaugh April 39th, 1874. The case was tried by the court, and the facts found established that the plaintiff held the title derived from the United States; that the defendant acquired tax-titles in 1861, which were invalid for defects; that he cut timber on the premises in the two succeeding years, but made no *297iuclosure till the spring of 1863, wben lie fenced a small portion, and built a house and went into occupation, and has since continued his occupation and paid taxes. The court found as conclusion of law, that by the act of limitation of 1863 the plaintiff was barred, notwithstanding the act of 1869. — Laws of 1869, ¶. 218.
We think the court erred. The right of the plaintiff depended on the law in force when his right of action accrued, and that was previous to the time when the act of 1863 took effect, which was January 1st, 1864, and by the law as it stood before the act of 1863, and when the plaintiff’s right accrued, he was not barred when he began his suit.
The judgment below must be reversed, and judgment entered here for the plaintiff, with costs of both courts, and the cause remanded.
The other Justices concurred.